Briscoe, J.,
delivered the opinion of the Court.
This appeal is from an order of the Circuit Court No. 2, of Baltimore City, passed on the 16th of November, 1894, “refusing an application for an injunction and rescinding an order passed on the nth day of June of the same year, for an injunction and dismissing the bill with costs.” It will be observed that the proceedings were somewhat irregular, but the reasons therefor are stated by the learned Judge below in the order itself. And inasmuch as the bill upon .its face di,d not disclose a case for the jurisdiction of a Court of Equity, and was dismissed upon final hearing, no injury was done the plaintiff thereby.
The matérial allegations of the bill may be thus stated: The appellant, The Home Life Insurance Company of New York State, issued to a Mr. Hancock two. policies of insurance upon his life, one dated,the. nth day of November, 1892, for three thousand dollars, and the other dated the 21st day of December of the same year, for the sum of two thousand dollars. These policies were subsequently assigned, with the assent of the company, to Katherine Hohman, one of the appellees, in trust for certain purposes specifically set forth in the assignments. And subsequently, by a codicil dated the 6th of May, 1893, to his will, Hancock directs the entire proceeds of these two policies to be paid by his executors to Katherine Hohman. This will and codicil have been caveated by the testator’s sisters, who *204claim under a will made by Hancock prior in date to the will bearing date on the 15th of January, 1892, and these issues are now pending for trial in one of the Courts of Baltimore City. And the bill further avers, that suits at law were begun on the 6th of September, 1893, by the appellee Hohman against the insurance company for the recovery of the money mentioned in said policies. It then charges that the two policies ánd the assent of the company were obtained by fraud, and that the assignments were also fraudulently procured and are without consideration. And upon the facts as thus disclosed, relief by injunction was asked to restrain the actions at law, to decree a cancellation of the policies, and also, if they be valid and subsisting obligations, then to determine to whom the proceeds are payable.
There was no testimony taken, but the case was submitted on the bill, the answer and certain exhibits. It is well settled by this Court,' and it has been held by the Supreme Court, “that whenever a Court of Law, competent to take cognizance of a right, has power to proceed to a judgment which affords a plain, adequate and complete remedy, without the aid of a Court of Equity, the plaintiff must in general proceed at law, because the defendant under such circumstances has a right to trial by jury.” Phoenix Mutual Life Insurance Company v. Bailey, 13 Wall. 616. And the authorities are abundant to prove the fight to have a question of fraud adjudicated at law. Nat. Park Bank v. Lanahan, trustee, 60 Md. 514.
Now, upon this case, as presented, it seems clear to us that the remedy at law is certain and adequate, as practical and efficient to the ends of justice as the remedy here sought. ’ The plaintiff here, but the defendant in the suits below, duly appeared to the actions at law, and the pleas filed by it present the material defences relied upon in the suit in equity.
But apart from this, it is clearly established in cases of concurrent jurisdictions, that the Court which has first as*205sumed control over the subject-matter of controversy ought to be entitled to retain it. Here it appears that the actions at law were brought to the September term, 1893, of the Superior Court of Baltimore City, and the pleadings made up and the cases specially set for trial ,on the 4th of June, 1894, by agreement. Four days afterwards, to-wit, on the 8th of June, the plaintiff filed this bill. Mr. Pomeroy, in cases involving questions similar to those here, thus lays down the rule: “Where the jurisdiction is concurrent, or, in other words, where the interest and primary rights of the parties are legal, and the only question between the two Courts relates to the adequacy of their respective remedies, as a general rule the tribunal which first exercises jurisdiction is entitled, or, at least, permitted to retain an exclusive control. of the- issues. It is therefore a well settled doctrine, that in cases of this kind, where the primary rights of both parties are legal and Courts of Law will grant their remedies, and Courts of Equity may also grant their peculiar remedies, equity will not interfere to restrain the action or judgment at law, provided the legal remedy will be adequate, that is, provided the judgment at law will do full justice between the parties and will afford a complete relief; the adequacy or inadequacy of the legal remedy is the sole and universal test. ’ ’ Pomeroy’s Equity Jurisprudence, vol. 111, section 1363.
(Decided March 27th, 1895.)
Manifestly in this case a judgment for the insurance company in the actions at law would hot only satisfy the ends of justice, if the life policies were fraudulently procured, but would be a full settlement of this controversy. The cases relied upon by the appellant, in support of its contention, are clearly distinguishable from this, and are not applicable here
We are therefore of the opinion that the plaintiff is not entitled to the relief asked for under its bill, so the order of the Court below appealed from will be affirmed with costs.

Order affirmed with costs.